DETAILED ACTION
	Claims 1, 5-8, 16, 17, 25, 26, and 33-36 are currently pending in the instant application, appear allowable over the prior art of record, and have been renumbered as claims 1-13.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I and the species 
    PNG
    media_image1.png
    68
    603
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    152
    294
    media_image2.png
    Greyscale

in the reply filed on 3 December 2020 is acknowledged.
The search and examination has been extended to the entirety of pending claims 1, 5-8, 16, 17, 25, 26, and 33-36. 
Reasons for Allowance
	The following is an examiner's statement of reasons for allowance. This invention relates to specific crystalline salts of 3-(2,6-difluoro-3,5-dimethoxyphenyl)-1-ethyl-8-(morpholin-4-ylmethyl)-1,3,4,7-tetrahydro-2H-pyrrolo[3’,3’;5,6]pyrido[4,3-d]pyrimidin-2-one.  The novel and nonobvious aspect of this invention involves the specific crystalline forms of the L-(+)-tartrate and D-(-)-tartrate salts.  The closest prior art of record, US Patent No. 9,611,267, fails to teach or suggest the specific crystalline forms claimed.
	Applicant’s amendment filed 28 June 2021 has overcome the claim objection of claims 16 an d17 and has overcome the 35 USC 103 rejection of claims 1-3, 5-8, 25, and 26.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rebecca L. Anderson whose telephone number is (571)-272-0696.  The examiner can normally be reached Monday-Friday from 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane, can be reached at (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA L ANDERSON/Primary Examiner, Art Unit 1626                                                                                                                                                                                                        ____________________					6 July 2021			
Rebecca Anderson					
Primary Examiner					
Art Unit 1626, Group 1620				
Technology Center 1600